Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging optical system, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-8 depend from claim 1); as recited in independent amended claim 9 (with claims 10-16 dependent on claim 9; and as recited in independent amended claim 17 (with claims 18-30), wherein each independent claim was amended with indicated allowable subject matter. The indicated allowable subject matter was provided in the office action on page 31, paragraphs 6 and 7.
An object of the present invention is to provide an imaging optical system providing high image quality with low sensitivity, and a proper aperture size, miniaturization and a desirable field of view. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Specification
The lengthy specification (i.e. 73 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 1-2-20.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872